ORDER
This case is here on appeal from a Superi- or Court judgment wherein it was determined that recovery under the “hit and run” provisions of an uninsured motorist policy was precluded in the absence of physical contact between the insured’s vehicle and that of the unidentified motorist. The briefing requirements herein were stayed pending our decision in Pin Pin H. Su. v. Kemper Insurance Companies/American Motorists Insurance Company, 431 A.2d 416 (R.I.1981) wherein this same issue was before us. In Pin Pin, we decided that the insurance policy requirement of physical contact in these cases is void as against the policy inherent in the uninsured-motorist statute.
Accordingly, the judgment of the Superi- or Court is hereby vacated and this case is remanded to the Superior Court for reconsideration in light of Pin Pin H. Su.
WEISBERGER, J., did not participate.